United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-61053
                          Summary Calendar


LUIS GERARDO ABREGO-DELGADO,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A20-694-915
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Luis Gerardo Abrego-Delgado has filed a petition for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion

to reopen his removal proceedings.      Because Abrego departed the

United States after the issuance of the deportation order, and

because he has failed to show that his deportation order was a

gross miscarriage of justice, we lack jurisdiction and the petition

must be denied.   See 8 U.S.C. § 1105a(c) (1994); 8 C.F.R. § 3.2(d)




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-61053
                               -2-

(2003); Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir.

2003); Lara v. Trominski, 216 F.3d 487, 492 (5th Cir. 2000).

     DENIED.